DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the description in figure 4 recites “A first terminal determines a first moment, and the first terminal ends a first signal at the first moment, wherein the first signal is a positioning reference signal”; the examiner suggests changing to “A first terminal determines a first moment, and the first terminal sends a first signal at the first moment, wherein the first signal is a positioning reference signal”.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 


Claim Objections
Claims 5, 10, and 17 are objected to because of the following informalities:  
(1) Regarding claim 5:
Lines 3-4 recite “the second time point”; there is a lack of antecedent basis, the examiner suggests changing to “a second time point”.
(2) Regarding claim 10:
Line 7 recites “the reserved time point”; the examiner suggests changing to “the first reserved time point”.
(3) Regarding claim 17:
Line 3 recites “the second time point”; there is a lack of antecedent basis, the examiner suggests changing to “a second time point”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 13, 15-16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunnarsson et al. (US 2017/0142682 A1).
(1) Regarding claim 1:
Gunnarsson discloses a signal transmission method, comprising: 
determining, by a first terminal, a first time point (claim 42/36, page 9, A method for providing location information in a communications network, the method being performed by a first device, the first device supporting positioning of other devices in the communications network, the method comprising acquiring a positioning reference signal configuration from a first radio network node in the communications network, wherein the positioning reference signal configuration specifies at least one of sequence configuration, resource pattern configuration, time/frequency resource block configuration; the examiner interprets the time/frequency resource block configuration as the claimed first time point); and 
sending, by the first terminal, a first signal at the first time point, wherein the first signal is a positioning reference signal (transmitting a positioning reference signal according to the positioning reference signal configuration, claim 1, page 9).
(2) Regarding claim 13:

determine a first time point (The first device 110 is configured to, in a step S102, acquire positioning reference signal configuration from a radio network node 130a in the communications network too, para. 0056; In general terms, the positioning reference signal (PRS) configuration may comprise one or more of a PRS sequence configuration indicating a PRS time/frequency resource block configuration, determining which resource blocks that shall be used for transmission of the PRS, para. 0068, the examiner interprets the time/frequency resource block indicated a time point); and 
send, via the transceiver, a first signal at the first time point, wherein the first signal is positioning reference signal (first device 110 is configured to, in a step S108, transmit a positioning reference signal according to the positioning reference signal configuration, para. 0059).
(3) Regarding claim 20:
Gunnarsson discloses a non-transitory computer-readable storage medium (storage medium 230, para. 0043-0044), used for storing a computer program (the storage medium 230 may store the set of operations, para. 0044), wherein the computer program causes a computer to implement a signal transmission method (processing circuitry 210 may be configured to retrieve the set of operations from the storage 
determining a first time point (The first device 110 is configured to, in a step S102, acquire positioning reference signal configuration from a radio network node 130a in the communications network too, para. 0056; In general terms, the positioning reference signal (PRS) configuration may comprise one or more of a PRS sequence configuration indicating a PRS time/frequency resource block configuration, determining which resource blocks that shall be used for transmission of the PRS, para. 0068, the examiner interprets the time/frequency resource block indicated a time point); 
and sending first signal at the first time point, wherein the first signal is positioning reference signal (first device 110 is configured to, in a step S108, transmit a positioning reference signal according to the positioning reference signal configuration, para. 0059).
(4) Regarding claim 3:
Gunnarsson further discloses: 
acquiring, by the first terminal, first indication information (The first device 110 is configured to, in a step S102, acquire positioning reference signal configuration from a radio network node 130a in the communications network too, para. 0056); and 
determining the first time point according to the first indication information (In general terms, the positioning reference signal (PRS) configuration may comprise one or more of a PRS sequence configuration indicating a PRS time/frequency resource block configuration, determining which resource blocks that shall be used for transmission of the PRS, para. 0068).

Gunnarsson further discloses: 
the first indication information is used for indicating time index information (the positioning reference signal (PRS) configuration may comprise one or more of a PRS sequence configuration indicating a PRS time/frequency resource block configuration, determining which resource blocks that shall be used for transmission of the PRS, para. 0068); and 
wherein the determining the first time point according to the first indication information comprises: 
determining, by the first terminal, a time point corresponding to the time index information as the first time point (determining which resource blocks that shall be used for transmission of the PRS, para. 0068; the time/frequency resource block is an indication of a time point for transmitting the PRS).
(6) Regarding claim 15:
Gunnarsson further discloses: 
the processor is further configured to: 
acquire first indication information (The first device 110 is configured to, in a step S102, acquire positioning reference signal configuration from a radio network node 130a in the communications network too, para. 0056); and 
determine the first time point according to the first indication information (In general terms, the positioning reference signal (PRS) configuration may comprise one or more of a PRS sequence configuration indicating a PRS time/frequency resource block configuration, determining which resource blocks that shall be used for transmission of the PRS, para. 0068).
(7) Regarding claim 16:
Gunnarsson further discloses: 
the first indication information is used for indicating time index information (the positioning reference signal (PRS) configuration may comprise one or more of a PRS sequence configuration indicating a PRS time/frequency resource block configuration, determining which resource blocks that shall be used for transmission of the PRS, para. 0068); and 
the processor is further configured to determine a time point corresponding to the time index information as the first time point (determining which resource blocks that shall be used for transmission of the PRS, para. 0068; the time/frequency resource block is an indication of a time point for transmitting the PRS).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5-6, 8-9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnarsson et al. (US 2017/0142682 A1) in view of Zhang et al. (US 2021/0160810 A1).
(1) Regarding claim 5 and 17:
Gunnarsson discloses all subject matter of claims 3 and 15, but fails to disclose the first indication information is used for indicating time offset information, the time offset information being indicative of a time offset between the first time point and the second time point; and wherein the determining the first time point according to the first indication information comprises: determining, by the first terminal, the first time point based on the time offset information and the second time point.
However, in the same field of endeavor, Zhang discloses the first indication information is used for indicating time offset information (the configuration information of the resources can include: periods, offsets of a starting TU (time unit) within one period and occupied TUs, para. 0279), the time offset information being indicative of a time offset between the first time point and the second time point (offsets of a starting TU (time unit) within one period, para. 0279, the examiner interprets the second time point as the starting of the period); and wherein the determining the first time point according to the first indication information comprises: determining, by the first terminal, the first time point based on the time offset information and the second time point (the starting TU for carrying the PRS is the offset from the starting of the period, para. 0279).
It is desirable for the first indication information is used for indicating time offset information, the time offset information being indicative of a time offset between the first 
(2) Regarding claim 6 and 18:
Gunnarsson discloses all subject matter of claims 3 and 15, but fails to disclose wherein the acquiring, by the first terminal, the first indication information comprises: acquiring, by the first terminal, the first indication information according to pre- configured information; or acquiring, by the first terminal, the first indication information according to network configuration information; or receiving, by the first terminal, the first indication information sent by a second terminal.
However, in the same field of endeavor, Zhang discloses the acquiring, by the first terminal, the first indication information comprises: acquiring, by the first terminal, the first indication information according to pre- configured information; or acquiring, by the first terminal, the first indication information according to network configuration information; or receiving, by the first terminal, the first indication information sent by a second terminal (In the embodiment 1, the auxiliary UE may determine the system frame number and the slot number for transmitting the auxiliary positioning information the configuration and pre-configuration of the base station, standard definition and the like).
It is desirable to have the acquiring, by the first terminal, the first indication information comprises: acquiring, by the first terminal, the first indication information according to pre- configured information; or acquiring, by the first terminal, the first indication information according to network configuration information; or receiving, by the first terminal, the first indication information sent by a second terminal because it improves the adaptability and reliability of the UE positioning function (para. 0070).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Zhang in the method and terminal of Gunnarsson for the benefit of improving the adaptability and reliability of the UE positioning function.
(3) Regarding claim 8:
Gunnarsson discloses all subject matter of claim 3, but fails to disclose acquiring, by the first terminal, configuration information of a resource pool; and determining the first time point according to the configuration information of the resource pool, wherein the first time point is a transmission time point in the resource pool.
However, in the same field of endeavor, Zhang discloses a method that is equivalent to configure a resource pool for the resources for carrying the PRS for assisting in positioning based on a physical index of a TU. Therefore, based on a physical index of a TU, the resources for carrying the data for assisting in positioning and the associated PRS for assisting in positioning can also be configured by the method of configuring a resource pool (para. 0279).

(4) Regarding claim 9:
Gunnarsson discloses all subject matter of claim 3, but fails to disclose acquiring, by the first terminal, configuration information of a resource pool; and determining, when the first time point determined by the first terminal according to first indication information or the first time point selected by the first terminal within a first time range is not in the resource pool, a first available time point after the first time point and located within the resource pool as the first time point for sending the first signal.
However, in the same field of endeavor, Zhang discloses a method acquiring, by the first terminal, configuration information of a resource pool (a method that is equivalent to configure a resource pool for the resources for carrying the PRS for assisting in positioning based on a physical index of a TU. Therefore, based on a physical index of a TU, the resources for carrying the data for assisting in positioning and the associated PRS for assisting in positioning can also be configured by the method of configuring a resource pool (para. 0279); and determining, when the first time point determined by the first terminal according to first indication information (physical or the first time point selected by the first terminal within a first time range is not in the resource pool, a first available time point after the first time point and located within the resource pool as the first time point for sending the first signal.

Allowable Subject Matter
Claims 2, 7, 10-12, 14, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ma (US 2021/0307045 A1) discloses a method and device for determining time-frequency pattern of downlink positioning reference signal, storage medium and base station.
Da et al. (US 2021/0297215 A1) discloses a method and device for transmitting positioning reference signal.
Wang et al. (US 2021/0072340 A1) discloses a positioning method, apparatus, and device.
Tang et al. (US 2020/0359367 A1) discloses a user device, and method for inter-user-device sending and receiving of positioning signal.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/11/2022